                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

PETER J. SMITH,                          )
                                         )
                                         )
             Plaintiff,                  )
                                         )
       v.                                ) CASE NO. 2:19-CV-128-WKW
                                         )          [WO]
CHICK-FIL-A RSA REGIONS                  )
TOWER and CHICK-FIL-A, INC.,             )
                                         )
             Defendants.                 )

                                    ORDER

      The Magistrate Judge has entered a Recommendation that Plaintiff Peter J.

Smith’s amended complaint be dismissed prior to service of process and that

Plaintiff’s motion to amend the complaint be denied as moot. (Doc. # 16.) Plaintiff

has filed objections. (Doc. # 17.) Based upon an independent and de novo review

of the Recommendation, see 28 U.S.C. § 636(b), the court finds that the

Recommendation is correct and adopts the findings and conclusions therein as its

own. Accordingly, it is ORDERED as follows:

      (1)   Plaintiff’s Objections (Doc. # 17) are OVERRULED;

      (2)   The Recommendation (Doc. # 16) is ADOPTED; and

      (3)   Plaintiff’s Amended Complaint (Doc. # 14) is DISMISSED; and
        (4)   Plaintiff’s Motion to Amend the Complaint (Doc. # 15) is DENIED as

moot.

        DONE this 12th day of December, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        2
